Title: To James Madison from Vincent Gray, 8 March 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


8 March 1803, Havana. Reports that “the vessel by which this goes, having been detained a few minutes longer than was expected,” he took the opportunity to call at the post office where, with the arrival of the packet, he received confirmation of his earlier reports. He also learned that the governor had received orders to transfer Louisiana to France immediately and that Casa Calvo was to proceed to Louisiana at once to see the orders carried out.
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 2 pp. Docketed by Wagner as received 28 Mar.



   
   A full transcription of this document has been added to the digital edition.

